This is an appeal from an order refusing a temporary injunction.
The appellees are the owners of certain premises in the city of El Paso. Appellant subleased a part of the premises from a lessee of appellees. Appellees resumed possession of the premises from their tenant, and ejected the appellant. The appellant sought to enjoin appellees from interfering with the possessory right which he claimed, and to recover damages for the alleged unlawful ejectment. The petition upon its face shows that the possessory right terminated June 15, 1922. The only question ever properly before this court upon this appeal related to the refusal to grant the temporary injunction. Questions relating to the action for damages are not before us, as there has been no trial of that issue. Since appellant's possessory right has terminated by the lapse of time all questions relating to the refusal of the injuction have become moot, and there is nothing left but the question of costs. The authorities are numerous that under such circumstances the appeal will be dismissed. It is so ordered, *Page 1039